UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 11, 2012 NBT BANCORP INC. (Exact name of Registrant as specified in its charter) DELAWARE 0-14703 16-126874 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification No.) 52 SOUTH BROAD STREET, NORWICH, NEW YORK 13815 (Address of principal executive offices)(Zip Code) (607) 337-2265 (Registrant's telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: x Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(B) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On June11, 2012, NBT Bancorp Inc. (“NBTB”) issued a press release announcing the closing of the acquisition of Hampshire First Bank by its banking subsidiary, NBT Bank, NA (“NBT Bank”).A copy of the press release is included as Exhibit 99.1 to this report. Item 9.01 Financial Statements and Exhibits (d) Exhibits. Exhibit 99.1 Press release announcing the completion of the merger, dated June 11, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NBT BANCORP INC. June 11, 2012 By: /s/ Michael J. Chewens Michael J. Chewens Senior Executive Vice President and Chief Financial Officer
